UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wee ee eee eH eH KH

UNITED STATES OF AMERICA

7~ Vem STIPULATED PROTECTIVE ORDER

DAVID KAUFMAN, .
a/k/a “David Khalifa,” 20 Cr. 977 (NSR)
a/k/a “John Morray,” :
a/k/a “Big Man,”

Defendant.

a

WHEREAS, the Government has identified certain
discovery materials pursuant to Federal Rule of Criminal
Procedure 16 which contain and/or reflect personal identifying
information for victims or witnesses of the charged offenses or
information concerning matters not related to the charged
offenses (the “Protected Materials”);

WHEREAS, disclosure of the Protected Materials to
third parties could, among other things, implicate the safety
and privacy rights of others and impede ongoing investigations;

WHEREAS, in the interest of expediting the discovery
process, DAVID KAUFMAN, a/k/a “David Khalifa,” a/k/a “John
Morray,” a/k/a “Big Man,” the defendant, by his attorney,
Michael Burke, Esq., consent to the entry of this Order;

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

The Protected Materials shall be used by the

defendant, his counsel, and his counsel’s agents only for
purposes of defending the charges, in connection with
sentencing, and pursuing any appeals, in this criminal action.
To the extent the Protected Materials are shown to additional
persons consistent with the terms set forth below, those
additional persons may use the Protected Materials only in
connection with this criminal action.

2. The Government will mark all items subject to
this protective order in a manner indicating their protected
status.

3. The Protected Materials and the information and
identities contained or disclosed therein:

(a) Shall be used by the defendant or his
counsel only for purposes of this action;

(b) Shall not be disclosed in any form by the
defendant or his counsel except as set forth in paragraph
3(c) below;

{c) May be disclosed only by the defendant’s
counsel and only to the following persons (hereinafter
“Designated Persons”):

(i) investigative, secretarial, clerical,
paralegal and student personnel employed full-time or part-

time by the defendant’s attorneys;

 
(ii) independent expert witnesses,
investigators or advisors retained by the defendant in
connection with this action; and

(iii) such other persons as hereafter may be
authorized by the Court upon such motion by the defendant;
and

(d) Shall be returned to the Government
following the conclusion of this case.
4, The defendant and his counsel shall provide a
copy of this Order to Designated Persons to whom the Protected

Materials are disclosed pursuant to paragraphs 3(c) (i), (ii) and

(iii). Designated Persons shall be subject to the terms of this
Order.

5. Attorney(s) for defendant DAVID KAUFMAN, a/k/a
“David Khalifa,” a/k/a “John Morray,” a/k/a “Big Man,” (“Defense
Counsel”) shall receive any materials produced pursuant to Rule

16 of the Federal Rules of Criminal Procedure that are marked
“Attorney’s Eyes Only” on an attorney’s eyes only basis, and
Defense Counsel shall not share these Protected Materials or the
contents of the Protected Materials with any other persons,
including the defendant, except for any paralegal or staff

employed by Defense Counsel.
6. The provisions of this Order shall not be
construed as preventing the disclosure of any information in any
motion, hearing, trial, or sentencing proceeding held in this
action or to any judge or magistrate of this Court in connection

with the above-captioned matter.

AGREED AND CONSENTED TO:

Michael Burke, Esq. Date
Attorney for David Kaufman

 

SO ORDERED:

 

THE HONORABLE NELSON S. ROMAN Date
UNITED STATES DISTRICT JUDGE
